 


 HCON 32 ENR: Honoring the members of the United States Air Force who were killed in the June 25, 1996, terrorist bombing of the Khobar Towers United States military housing compound near Dhahran, Saudi Arabia.
U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 32 
 
 
June 24, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the members of the United States Air Force who were killed in the June 25, 1996, terrorist bombing of the Khobar Towers United States military housing compound near Dhahran, Saudi Arabia. 
 
 
Whereas June 25, 2008, marks the 12th anniversary of the terrorist bombing of the Khobar Towers United States military housing compound in Dhahran, Saudi Arabia, on June 25, 1996;  Whereas 19 members of the United States Air Force were killed, more than 500 other Americans were injured, and 297 innocent Saudi or Bangladeshi citizens were killed or injured in the terrorist attack;  
Whereas the 19 airmen killed while serving their country were Captain Christopher J. Adams, Staff Sergeant Daniel B. Cafourek, Sergeant Millard D. Campbell, Senior Airman Earl F. Cartrette, Jr., Technical Sergeant Patrick P. Fennig, Captain Leland T. Haun, Master Sergeant Michael G. Heiser, Staff Sergeant Kevin J. Johnson, Staff Sergeant Ronald L. King, Master Sergeant Kendall K. Kitson, Jr., Airman First Class Christopher B. Lester, Airman First Class Brent E. Marthaler, Airman First Class Brian W. McVeigh, Airman First Class Peter J. Morgera, Technical Sergeant Thanh V. Nguyen, Airman First Class Joseph E. Rimkus, Senior Airman Jeremy A. Taylor, Airman First Class Justin R. Wood, and Airman First Class Joshua E. Woody;  Whereas the families of these brave airmen still mourn their loss;  
Whereas three months after that terrorist bombing, on September 24, 1996, the House of Representatives agreed to House Concurrent Resolution 200 of the 104th Congress, honoring the victims of that terrorist bombing;  Whereas on the fifth anniversary of that terrorist bombing, on June 25, 2001, the House of Representatives agreed to House Concurrent Resolution 161 of the 107th Congress, which was concurred in by the Senate on July 12, 2002, further honoring the victims of that bombing;  
Whereas on June 27, 2005, the House of Representatives agreed to House Concurrent Resolution 188 of the 109th Congress, further honoring the victims of that terrorist bombing;  Whereas those guilty of carrying out the attack have yet to be brought to justice; and  
Whereas terrorism remains a constant and ever-present threat around the world: Now, therefore, be it   That, on the occasion of the 12th anniversary of the terrorist bombing of the Khobar Towers United States military housing compound in Dhahran, Saudi Arabia, Congress— 
(1)recognizes the service and sacrifice of the 19 members of the United States Air Force who died in that attack;  (2)calls upon every American to pause and pay tribute to those brave airmen;  
(3)extends its continued sympathies to the families of those who died; and  (4)assures the members of the Armed Forces serving anywhere in the world that their well-being and interests will at all times be given the highest priority.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
